Title: Antoine François Tardieu to Thomas Jefferson, 30 May 1809
From: Tardieu, Antoine François
To: Jefferson, Thomas


          Monsieur  30 Mai 1809.
          Je vous remercie beaucoup de la carte du Haut Mississipi que vous m’avez fait remettre par Monsieur Coles, ainsi que de celle de la Louisiane du capitaine Louis dont vous voulez bien me promettre un exemplaire. Je ferai ces changemens Sur ma carte avant que d’en faire imprimer de nouveau et cela y ajoutera un interet de plus encore.  Je joints à cette lettre une Carte Marine de la Mediterrannée en quatre feuilles, que je viens de graver d’après les dessins de Messieurs Rizzi-Zannoni et Lapie; elle est grande et fort exacte. Les planches de cette carte ne m’appartiennent point, mais comme il me revient toujours une douzaine d’épreuves de mes ouvrages par droit de graveur, Je vous prie de vouloir bien accepter cet exemplaire comme un témoignage de la haute estime et Considération avec lesquelles j’ai l’honneur d’être, Monsieur,
          Votre dévoué Serviteur Tardieu
         
          Editors’ Translation
          
            Sir  30 May 1809.
            I thank you very much for the map of the Upper Mississippi that you had Mr. Coles deliver to me, as well as for Captain Louis’s Louisiana, a copy of which you are kind enough to promise me. I will make these changes on my map before printing it anew and this will make it more interesting yet. I enclose with this letter a maritime map of the Mediterranean in four sheets, that I have just engraved from the drawings of Messieurs Rizzi Zannoni and Lapie; it is large and quite exact. The plates of this map do not belong to me, but since by engraver’s rights a dozen proofs of my work are mine to keep, I pray that you will accept this copy as a testimony of the high esteem and consideration with which I have the honor to be, Sir,
            Your devoted servant Tardieu
          
        